Citation Nr: 1426912	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 8, 2010, for the award of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1976 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated June 26, 2007.  He did not appeal.

2. On January 8, 2010, the Veteran filed a petition to reopen his claim for service connection for PTSD.  

CONCLUSION OF LAW

The criteria for the award of an effective date earlier than January 8, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provide with the relevant notice and information a January 2010 letter prior to his original grant of service connection which contained a section regarding how the VA determines effective date.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Following his grant of service connection and his subsequent Notice of Disagreement regarding the effective date of his award, the RO again sent him notice in a May 2011 letter that explained what the evidence must show for a grant of an earlier effective date.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim.  All service treatment records and pertinent VAMC treatment records are associated with the claims folder.

II. Earlier Effective Date

The Veteran alleges that his award of service connection for his PTSD should be granted an earlier effective date of January 2007, which represents the date he filed his original claim for service connection for the condition. 

Review of the claims file reveals that the Veteran was originally denied service connection for PTSD in June 2007.  The RO determined that although the Veteran had a diagnosis of PTSD, there was no documentation that he had a confirmed stressful experience or event in service.  He was notified of this decision and of his appellate rights by letter dated June 26, 2007.  He did not appeal, and no new and material evidence was received within one year.  Therefore, the June 2007 decision became final.  38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2013).  

The Veteran filed a petition to reopen his claim for service connection for PTSD in January 2010.  This petition was denied in an April 2010 RO rating decision.  The Veteran submitted a timely notice of disagreement in July 2010.  He was afforded a VA PTSD examination in November 2010.  Thereafter, the RO granted service connection for PTSD in the November 2010 decision on appeal, assigning an effective date of January 8, 2010, the day he submitted his petition to reopen.  

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b) (2013).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

Thus, an effective date earlier than January 8, 2010 is not warranted.  As stated above, the June 2007 rating decision was not appealed and became final.  Thus, under 38 C.F.R. § 3.400, and as held by Juarez, the effective date for the Veteran's reopened service connection claim cannot be earlier than the date the Veteran filed: January 8, 2010.  There is no evidence showing that the Veteran submitted a claim for service connection for PTSD at any time between June 26, 2007 and January 8, 2010.

In making this determination, the Board notes that in the November 2010 rating decision the RO stated that since the Veteran's claim was received in January 2010 VA had amended its rules for adjudicating claims for service connection for PTSD, and therefore he was scheduled for a VA examination with a medical opinion.  The RO was referencing 38 C.F.R. § 3.304(f), which was amended to reduce the evidentiary burden of establishing a stressor for a PTSD claim when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); see generally Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities." 75 Fed. Reg. at 39851.  Furthermore, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity."

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regardless, the Board points out that the January 8, 2010 effective date assigned by the RO predates the amendment to 38 C.F.R. § 3.304(f).

Therefore, the preponderance of the evidence is against the claim for an earlier effective date for the Veteran's service connected PTSD.  With no doubt to be resolved in his favor, his claim must be denied.  

ORDER

Entitlement to an effective date earlier than January 8, 2010, for the award of service connection for PTSD is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


